             IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

    FAMBROUGH, et al.,                      )
                                            )
                    Plaintiffs,             )
                                            )
    v.                                      )
                                            ) Case No. 4:19-cv-00218-SRB
                                            )
    MISSOURI FAMILY SUPPORT                 )
    DIVISION,                               )
                                            )
                    Defendant.              )

        DEFENDANT MISSOURI FAMILY SUPPORT DIVISION’S
    SUGGESTIONS IN SUPPORT OF ITS MOTION TO DISMISS OR, IN
    THE ALTERNATIVE, MOTION FOR MORE DEFINITE STATEMENT

         Defendant Missouri Family Support Division (“FSD”), by and through

undersigned counsel, states as follows for its Suggestions in Support of its

Motion to Dismiss or, in the alternative, Motion for More Definite Statement:

                                  BACKGROUND

         Plaintiffs Heather and William Fambrough (“Plaintiffs”) are pro se

litigants 1 purporting to bring claims for violations of their constitutional right


1 Plaintiffs have both signed their Complaint as pro se litigants. William
Fambrough, however, has also signed the Complaint as an attorney “pro se.”
See Doc. 8, § VI. Mr. Fambrough is not an attorney and, as such, he may not
represent someone else in federal court. 28 U.S.C. § 1654. “[B]ecause pro se
means to appear for one’s self, a person may not appear on another person’s
behalf in the other’s cause. A person must be litigating an interest personal to
him.” Iannaccone v. Law, 142 F.3d 553, 558 (2d Cir. 1998) (emphasis in
original). Mr. Fambrough, therefore, cannot assert that he is representing
                                        1
to due process after FSD denied some unspecified healthcare benefits. See Doc.

8, § II.D. 2 Plaintiff’s Complaint for Violation of Civil Rights (“Complaint”)

alleges that after FSD denied these benefits, “Appellant” suffered detrimental

effects on his or her heath care and mental well-being. Doc. 8, § II.D and III.C.

Plaintiffs also claim that “[t]he damages suffered are the unrealized past

benefits not paid which are substantial, including the decrease in credit rating

due to the unpaid medical bill(s) and obligations. Medical injury occurred

when prescriptions were unable to be filled due [sic] the increase in cost of a

non-insured patient.” Doc. 8, § III.C.

      To the extent that “Appellant” refers to Heather Fambrough, the

Complaint alleges no damages to William Fambrough.

                                 STANDARD

      In ruling on a motion to dismiss, the Court is obliged to take the

statements of fact in the Complaint as true. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 556 (2007). A pro se complaint will be construed liberally and

“held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 55 U.S. 89, 94 (2007) (per curiam). However, the pleadings




Mrs. Fambrough in this matter.
2 Plaintiffs refer to “Appellant’s benefits” but do not identify who they mean

by “Appellant.” Based on later reference to “Heather Fambrough’s Medicare
coverage,” FSD surmises that “Appellant” is intended to refer to Heather
Fambrough.
                                         2
“must not be conclusory and must set forth facts which state a claim as a

matter of law.” Davis v. Hall, 992 F.2d 151, 152 (8th Cir. 1993). Further, a

court need not accept legal conclusions as true. Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009).

      Alternatively, Federal Rule of Civil Procedure 12(e) allows the filing of a

motion for more definite statement when “a pleading to which a responsive

pleading is allowed… is so vague or ambiguous that the party cannot

reasonable prepare a response.” Fed. R. Civ. P. 12(e).

                                 ARGUMENT

   A. The Court Should Dismiss Plaintiffs’ Complaint For Failure To
      Exhaust Administrative Remedies.

      Plaintiffs must exhaust administrative procedures before they may

proceed in circuit court for judicial review of a decision of a state agency. MO.

REV. STAT. § 536.100; Farm Bureau Town & Country Ins. Co. of Mo. v. Angoff,

909 S.W.2d 348, 353 (Mo. 1995). Prior to a final agency decision "the

controversy remains hypothetical and premature." Farm Bureau, 909 S.W.2d

at 353.

      Under Missouri law, a party may appeal when FSD proposes a

cancellation or modification of benefits or services. MO. REV. STAT. § 208.080.1.

A request to appeal must be filed within ten (10) days from the date of the

mailing of notice of the proposed action to discontinue benefits. Mo. Rev. Stat.


                                       3
§ 208.080.3.   After benefits are discontinued, as alleged by Plaintiffs, an

“aggrieved applicant shall have ninety days from the date of the notice of the

action in which to request an appeal to the director of the division.” Mo. Rev.

Stat. § 208.080.5.    After a claimant has exhausted these administrative

remedies, a claimant may appeal to the circuit court within ninety (90) days of

the decision appealed. Mo. Rev. Stat. § 208.100.1.

      Plaintiffs alleges that FSD “has since denied Appellant’s right to appeal.”

Doc. 8, § II.D. Taking this as true, such allegation serves only to mask the fact

that Plaintiffs have not alleged that they pursued their administrative

remedies as outlined above. Therefore, the Court should dismiss their claims.

   B. The Court Should Dismiss Plaintiffs’ Complaint As To Mr.
      Fambrough Because Mr. Fambrough Does Not Have Standing In
      This Matter.

      In order to have standing to bring a case in federal court, a plaintiff must

demonstrate that he is entitled to have the court decide the merits of the

dispute. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). Plaintiffs

bear the burden of proof to establish that they meet the constitutional

minimum of standing: injury in fact, a causal connection between the injury

and the conduct complained of, and the likelihood that the injury will be

redressed by a favorable decision. Id. at 560-61.

      While a pro se litigant is entitled to a liberal reading of the pleadings,

even the most liberal reading of the Complaint cannot make out a claim for

                                       4
any injury to Mr. Fambrough. The Complaint alleges that the injuries suffered

are “Untreated medical conditions due to past unpaid billings. Inability to

acquire prescribed life saving medical treatments. Lowering of credit scores

and ratings due to past dues.” See Complaint, § IV. While Plaintiffs are very

careful not to state who these injuries were allegedly inflicted upon, reference

to “Heather Fambrough’s Medical coverage” (see Complaint, § III.C) indicates

that the person with the medical benefits is Mrs. Fambrough, not Mr.

Fambrough.

      Because the Complaint does not allege any injury or damage to Mr.

Fambrough, he does not have standing and this Court should dismiss his claim.

Dudley v. City of Kansas City, 2012 WL 527908, *2 (W.D. Mo. Feb. 16, 2012)

(to the extent that a plaintiff seeks to address injuries to another person,

plaintiff lacks standing and the claims must be dismissed). See also Sanders

v. U.S. Congress, 399 F.Supp.2d 1021, 1024 (E.D. Mo. 2005) (where pro se

plaintiff does not sufficiently allege injury, it is appropriate to grant

defendants’ motion to dismiss).

     C.   If the Court Does Not Grant FSD’s Motion to Dismiss, the
Court Should Order Plaintiffs Provide a More Definite Statement of
Their Claims.

      Plaintiffs’ Complaint is so vague and ambiguous that FSD cannot

determine what they claim FSD did to violate their rights. As stated above,

Plaintiffs repeatedly refer to an “Appellant” without defining the term. See

                                       5
Doc. 8, p. 4. Plaintiffs also provide a list of alleged injuries without specifying

who was allegedly injured. See Doc. 8, p. 5. FSD cannot be expected to respond

to unspecified allegations of constitutional violations against an unidentified

person. In fact, the whole of the Complaint is so devoid of factual allegations

that FSD cannot properly prepare a response. Therefore, if the Court does not

grant FSD’s Motion to Dismiss, FSD respectfully requests that the Court order

Plaintiffs to make a more definite statement of their claims pursuant to

Federal Rule of Civil Procedure 12(e).

      WHEREFORE,         Defendant     Missouri     Family    Support     Division

respectfully requests that this Court dismiss Plaintiffs’ Complaint as to

Defendant Missouri Family Support Division for the above stated reasons or,

in the alternative, that the Court order Plaintiffs provide a more definite

statement regarding their claims, and for such other and further relief the

Court deems just and proper.




                                         6
                                      Respectfully submitted,

                                      ERIC S. SCHMITT
                                      Attorney General

                                      /s/ Laura M. Robb
                                      Laura M. Robb, #64117
                                       Assistant Attorney General
                                      Post Office Box 861
                                      St. Louis, MO, 63188
                                      Tel: (314) 340-7960
                                      Fax: (314) 340-7029

                                      Attorneys for Defendant Missouri Family
                                      Support Division



                        CERTIFICATE OF SERVICE

      I hereby certify that on October 18, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which sent
electronic notification to all counsel of record, and I mailed a copy to Plaintiffs
at:
      Heather and William Fambrough
      6101 N. Belleview Ave.
      Kansas City, MO 64118


                                      /s/ Laura M. Robb




                                        7
